 In the Matter of CUSHMAN'S SONS, INC., EMPLOYERandRETAILBAKERY & CONFECTIONERY EMPLOYEES UNION, LOCAL 1111,R. C. I. A., A. F. L., PETITIONERCase No. 2-RC-1460.-DecidedJanuary 16,1950DECISIONANDORDERUpon a petition I duly filed, a hearing was held before Jack Davis,hearing officer.The hearing officer's rulings made at the hearingare free from prejudicial error and are hereby affirmed.2Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman Herzog and MembersHouston and Murdock].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.32.The labor organizations involved claim to represent employeesof the Employer.3.No question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act, for the followingreasons:i In its brief, Local 260, United Retail & wholesale Employees of America,C. I. 0., theIntervenor herein, urges that the petition be dismissed as fatally defective because thenames of the then recognized and certified bargaining agent, as well as of the union claimingan interest in the employees involved, were omitted.However, the information lacking inthe petition was readily obtained by the Board's field examiner upon investigation and,indeed,formed the basis upon which the Intervenor was served with notice of hearing.Consequently,as the Intervenor was not prejudiced by these omissions its contention isfound to be without merit.Burgess Battery Company,76 NLRB 820.2The Intervenor excepts to the hearing officer's rejection of its offer of proof that thesignatures on the cards submitted by the Petitioner in support of its showing of interestwere forged.The question of an authentic showing of interest is an administrative matterfor the Board to determine and is not litigable by the parties.Moreover,we are satisfiedthat the Petitioner's showing of interest is, in all respects,proper.Accordingly,the hear-ing officer's ruling is affirmed.Tampa Transit Lines, Inc.,83 NLRB 1017;HendersonLumber Company, Inc.,80 NLRB 1392.3Collins Baking Company,83 NLRB 599.88 NLRB No. 49.121 122DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn 1939 the Employer and the Intervenor entered into a collectivebargaining agreement covering employees at the Employer's retailstores, effective until April 30, 1945.On October 23, 1944, the 1939agreement, as modified from time to time, was extended to May 1,1950.'On May 27, 1949, the Petitioner filed a petition for certifica-tion of bargaining representative which was dismissed by the RegionalDirector on July 8, for lack of sufficient showing of interest.5OnJuly 11, the Intervenor formally notified the Employer of its inten-tion to negotiate a new contract, "the A. F. L. having claimed that thecontract which expires in 1950 is of too long duration."Thereafter,the Employer met with the Intervenor and on July 21, 1949, the partiesexecuted the current contract, retroactive to May 1, 1949.This con-tract embodies the provisions of the previous agreement except that itcontains no closed-shop provision; designates a new arbitrator; andlimits the contract term to a 3-year period, expiring April 30, 1952.In addition, the preamble states that "the parties desire to cancel theexisting contract between them in order to avoid any questions as toits validity under the National Labor Relations Act by reason of itsterm or duration and to substitute in place thereof the within agree-ment...."On August 1, 1949, the Petitioner wrote to the Employer claimingto represent its retail store employees and on the same day, filed theinstant petition.The Petitioner contends that the current contract is a prematureextension of the 1939 contract, as extended in 1944 to 1950, and further-more that the current contract for a 3-year term is of unreasonableduration.The Employer and the Intervenor argue that the currentcontract is a bar to a present election and that its 3-year term is cus-tomary in the industry.The Board's premature extension rule is clearly inapplicable herein.The purpose of the premature extension rule is to insure to employeesthe right to challenge an incumbent union's representative status atpredictable and reasonable intervals.sWhere we have applied therule, the so-called premature extension agreement was executed at atime when the original contract was, under Board rules, a bar to anelection.In that posture, we have inferred that the subsequent agree-ment was intended to preclude the employees from seeking a changeof representatives at or about the time when the original contract wasscheduled to expire, and we have, therefore, entertained a rival claim4On December 10, 1946, following a consent election held under Board auspices, theIntervenor was designated as bargaining representative of the employees of the Employersought in this proceeding.Case No. 2-RC-1322.Celanese Corporation of America,83 NLRB 103. CUSHMAN'S SONS, INC.123or petition if it preceded the expiration date 7 or the Mill B date of theoriginal contracts as the case may be.Where, however, the originalcontract would not have been a bar to a rival petition because of un-reasonable or indefinite duration, it cannot be said that the subsequentagreement prematurely extended a definite termination date andthereby deprived the employees of the right to seek a change of bar-gaining representatives at predictable intervals.Thus, in the instant case, the original contract ,.9 which expired in1950, was one of unreasonable duration and, under well-establishedBoard principles, was not a bar to an election after a lapse of a reason-able time, i. e., 2 years.Indeed, for several years before July 21, 1949,when the new contract was executed, the employees could have effec-tively sought a change of bargaining representatives. In these cir-cumstances, we are unable to view the 1949 contract as seeking to fore-stall the right to seek a change of bargaining representatives or as apremature extension of an existing agreement.10 In addition, theagreement asserts, in effect, that it was entered into in order to complywith Board policy which prevents a contract of unreasonable durationfrom barring an election during a portion of its term.Accordingly,because the agreement is not a premature extension, we attach no sig-nificance for contract bar purposes to the fact that the Petitioner'srival claim and petition preceded the expiration date of the old con-tract.We are concerned instead with the timing of the claim andpetition with respect to the execution date of the current contract.In this connection, it is apparent that the claim and petition followedthe execution date and were therefore untimely made."As to the contention addressed to the reasonableness of the term ofthe July 21, 1949 contract, it is well established that, in the absenceof a showing of custom in the industry, a contract for more than 2years, is presumed to be unreasonable, and therefore a bar to a repre-sentation proceeding only during the initial 2-year'period of its exist-ence.12In this connection, the evidence adduced by the Intervenorindicates that, in the New York City area, of the 4 agreements in theretail baking industry exclusive of the agreement in question, the7Gimble Brothers,Inc., 87NLRB 449;Teletype Corporation,79NLRB 1044;DonJuan, Inc.,et al., 71 NT,RB 734.'International Harvester Co. (McCormickWorks),85 NLRB 1260;International Har-vester Company(IndianapolisWorks),82 NLRB 740;Indiana Desk Company,Inc.,82NLRB 103;National Hardware Corporation,et al.,80 NLRB 368.We consider it unnecessary to pass upon the question of whether the 1944 contract wasan extensionof the 1939 agreement or a new agreement.10Cf.Magnolia Petroleum Company,57 NLRB 1714.The Broderick Company (Header-PressDivision),85 NLRB 708.11The petition of May 27,1949, having been dismissed for lack of sufficient showing ofinterest, the requests or claims upon which it was based,were thereafter inoperative.Dolese 4Shepard Company,et al.,57 NLRB 1598.12Puritan Ice Company,74 NLRB 1311. 124DECISIONS OF NATIONAL LABOR RELATIONS BOARDPetitioner has 1 agreement with a retail chain of 3-year duration,131 agreement with another retail chain. of 1-year duration, and 2 agree-ments with employer associations representing small chain and inde-pendent stores, both of 1-year duration.The record indicates furtherthat 1 of the employer association agreements covers about 300 storesin the area.In view of the foregoing, we are of the opinion that noshowing has been made that 3-year contracts are customary in thisindustry. 14Accordingly, we find that the current contract is of un-reasonable duration and constitutes a bar to an election for a 2-yearperiodonly.We shall, therefore, dismiss the petition, without pre-judice, however, to the filing of a new petition a reasonable time beforeApril 30, 1951.ORDERUpon the entire record in the case, the National Labor RelationsBoardhereby orders that the petition herein be, and it hereby is,dismissed.CHAIRMAN HERZOG,dissenting :On all these facts and after all these years, I think that the Cush-man employees are now entitled to a chance to decide whether theydesire to be represented by the Petitioner or by the Intervenor.19The Intervenor failed to adduce evidence relative to the number of stores covered bythis agreement or the number of employees covered by any of the four agreements.11General Aniline & Film Corporation, 79NLRB 79.Cf.Omar, Incorporated,69NLRB 1126.